This is an appeal from an order granting plaintiffs’ motion to vacate a notice of examination of plaintiffs before trial. The action is brought by two brothers to recover the sum of $8,250, as alleged by plaintiffs to have been lost while gambling on the outcome of horse races. The answer to the complaint is a general denial. The defendant asks to examine the plaintiffs upon the following questions: “ 1. The occupation, place of employment, and weekly salary of each of *974the plaintiffs between November 1, 1937, and June 26, 1938.” “ 2. The place where each of the plaintiffs obtained his respective share of the moneys 1 belonging jointly to the plaintiffs,’ as alleged in paragraph ‘ Third ’ of plaintiffs’ complaint.” Defendant’s general denial makes it unnecessary for him to examine plaintiffs. He can cross-examine them when they are sworn on the trial. Order affirmed, with ten dollars costs and disbursements. Hill, P. J., Crapser, Heffernan and Foster, JJ., concur; Sehenek, J., taking no part.